EXHIBIT 10.3

Summary of At-Will Employment Arrangement between the Company and Robert Vrij as
of March 22, 2007

Robert Vrij was appointed President and Chief Executive Officer of Openwave
Systems Inc., effective March 22, 2007. As part of his duties, Mr. Vrij will
serve as Openwave’s principal executive officer and principal operating officer.

Mr. Vrij’s initial compensation as President and Chief Executive Officer is an
annual base salary of $450,000. Mr. Vrij is also eligible for a quarterly
incentive cash compensation award targeted at 100% of his annual base salary
(i.e., $112,500 for each quarter, at his initial base salary). His actual
incentive compensation will be determined based upon a combination of Openwave’s
achievement level against financial and other performance objectives established
by the Compensation Committee and the Compensation Committee’s assessment of his
individual performance, and may result in a payment that is below, at, or above
target. Additionally, the Board of Directors granted Mr. Vrij a restricted stock
award of 50,000 shares of Openwave’s common stock, vesting annually over the
next four anniversaries of February 15, 2007. The vesting of the restricted
stock is contingent upon Mr. Vrij’s continued employment on the applicable
vesting date.

Mr. Vrij is also party to Openwave’s standard executive change of control
severance agreement, dated January 2, 2007. This agreement provides that if
Mr. Vrij’s employment is terminated (other than as a result of death or
disability) either without “cause” or as a result of an “involuntary
termination” (each as defined therein) within the period commencing two months
preceding a “change of control” (as defined therein) and ending twenty-four
months following a “change of control”, he shall receive severance payments
equal to his base salary plus target annual bonus, multiplied by two. In
addition, 100% of his then-unvested options and shares of restricted stock
immediately will vest, and Openwave will continue to provide Mr. Vrij and his
eligible dependents with medical, dental and vision benefit coverage for
eighteen months. In the event that any of the payments made to Mr. Vrij under
this agreement constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code, the agreement provides that Mr. Vrij
will receive the severance pay and benefits described above in full, and shall
receive an additional lump sum cash payment that is sufficient, after taking
into account all applicable taxes, to cover all excise taxes imposed by Sections
280G and 4999 of the Internal Revenue Code. The foregoing is a summary
description of certain terms of Openwave’s standard executive change of control
severance agreement, and is qualified entirely by the text of the Form of Change
of Control Severance Agreement previously filed as Exhibit 10.01 to Openwave’s
Current Report on Form 8-K on November 7, 2006.

Mr. Vrij is also a beneficiary under Openwave’s Executive Severance Benefit
Policy. This policy provides that if Mr. Vrij is terminated (other than as a
result of death or disability) either without “cause” or as a result of an
“involuntary termination” (each as defined therein) or Mr. Vrij resigns within
ninety days for any reason or no reason following the failure to assume this
policy by a successor to Openwave, Mr. Vrij will be entitled to receive his base
salary for a period of six months. In addition, Openwave will provide continued
medical, dental and vision benefit coverage for the lesser of six months or
until Mr. Vrij becomes eligible for coverage through another source. Any
benefits payable under this policy are coordinated with any similar benefits
payable under any other agreement, plan, or arrangement (including the change of
control severance agreement described above) and therefore payments under this
policy are reduced on a dollar for dollar basis to the extent like-kind benefits
are paid or payable under a separate agreement, plan, or arrangement. The
foregoing is a summary description of certain terms of the Openwave Systems Inc.
Executive Severance Benefit Policy, and is qualified entirely by the text of the
Openwave Systems Inc. Executive Severance Benefit Policy previously filed as
Exhibit 10.1 to Openwave’s Current Report on Form 8-K on October 12, 2005.

Mr. Vrij is also party to Openwave’s standard director and executive officer
indemnification agreement, dated January 2, 2007. The agreement provides for
indemnification of Mr. Vrij for expenses, judgments, fines and settlement
amounts incurred by him in any action or proceeding arising out of his services
as a director or executive officer or at Openwave’s request. The foregoing is a
summary description of certain terms of Openwave’s standard director and
executive officer indemnification agreement, and is qualified entirely by the
text of the Form of Indemnity Agreement for Officers and Directors previously
filed as Exhibit 10.16 to Openwave’s Annual Report on Form 10-K on September 28,
2001.

Mr. Vrij is also party to Openwave’s standard confidential information and
invention assignment agreement, dated January 24, 2007. The agreement governs
the use of Openwave’s confidential information by Mr. Vrij and the ownership of
intellectual property developed by Mr. Vrij while employed by Openwave.